Title: Sketch of Propositions for a Peace, [after 26 September 1776 and before 25 October 1776]
From: Franklin, Benjamin
To: 


This document, in an unidentified hand, was among the papers that Franklin left to his grandson and editor. When William Temple Franklin eventually published it, he gave two possible explanations of it. The first was that his grandfather thought it advisable to carry with him propositions for peace with Great Britain, and therefore drew up these and submitted them to the “secret committee,” presumably the committee of secret correspondence; Congress may or may not have acted upon them. The second was that the committee provided Franklin with these or similar proposals in case he were captured at sea. The first explanation, that he wrote them himself, is by far the more plausible. The idea of securing the United States by expanding its borders was consonant with his thinking, the offer of an annual subsidy to Great Britain for the next century was one that he had already suggested in another context, and the economic arguments advanced here are ones that might be expected of him; “He thinks,” furthermore, that his visiting England would be useful. These signs all suggest that the proposals were his, but if so he seems to have discarded them. No evidence has come to light that they were discussed in Congress, or that he took them with him on his voyage.
 
[After September 26 and before October 25, 1776.]
Sketch of Propositions for a peace 1776.
There shall be a perpetual peace between Great Britain and the United States of America on the following conditions.
Great Britain shall renounce and disclaim all pretence of right or authority to govern in any of the United States of America.
To prevent those occasions of misunderstanding which are apt to arise where the territories of different powers border on each other through the bad conduct of frontier inhabitants on both sides, Britain shall cede to the United states the provinces or Colonies of Quebec, St. John’s, Nova Scotia, Bermuda, East and West Florida, and the Bahama islands, with all their adjoining and intermediate territories now claimed by her.
In return for this Cession, the United States shall pay to Great Britain the sum of [blank in MS] Sterling in annual payments that is to say [blank] per annum for and during the term of [blank] years.
And shall moreover grant a free trade to all British subjects throughout the United States and the ceeded Colonies And shall guarantee to Great Britain the Possession of her islands in the West Indies.

Motives for proposing a peace at this time.
  1. The having such propositions in charge, will by the Law of nations be some protection to the Commissioners or Ambassadors if they should be taken.
  2. As the news of our declared independence will tend to unite in Britain all parties against us; so our offering peace with commerce and payments of money, will tend to divide them again. For peace is as necessary to them as to us: our commerce is wanted by their merchants and manufacturers, who will therefore incline to the accommodation, even though the monopoly is not continued, since it can be easily made appear their share of our growing trade, will soon be greater than the whole has been heretofore. Then for the landed interest, who wish an alleviation of taxes, it is demonstrable by figures that if we should agree to pay suppose ten millions in one hundred years, viz. £100,000 per annum for that term, it would being faithfully employed [as] a sinking fund more than pay off all their present national debt. It is besides a prevailing opinion in England, that they must in the nature of things sooner or later lose the Colonies, and may think they had better be without the government of them, so that the Proposition will on that account have more supporters and fewer opposers.
  3. As the having such propositions to make; or any powers to treat of peace, will furnish a pretence for BF’s going to England, where he has many friends and acquaintance, particularly among the best writers and ablest speakers in both Houses of Parliament, he thinks he shall be able when there if the terms are not accepted, to work up such a division of sentiments in the nation as greatly to weaken its exertions against the United States and lessen its credit in foreign countries.
  4. The knowledge of there being powers given to the Commissioners to treat with England, may have some effect in facilitating and expediting the proposed treaty with France.
  5. It is worth our while to offer such a sum for the countries to be ceded, since the vacant lands will in time sell for a great part of what we shall give, if not more; and if we are to obtain them by conquest, after perhaps a long war, they will probably cost us more than that sum. It is absolutely necessary for us to have them for our own security, and though the sum may seem large to the present generation, in less than half the term, it will be to the whole United States, a mere trifle.
